NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-0955-18T3

IN THE MATTER OF RICHARD
DENTROUX, DEPARTMENT OF
ENVIRONMENTAL PROTECTION.
_______________________________

                Submitted January 29, 2020 — Decided February 13, 2020

                Before Judges Gooden Brown and Mawla.

                On appeal from the New Jersey Civil Service
                Commission, Docket No. 2018-430.

                Jacobs & Barbone, PA, attorneys for appellant Richard
                Dentroux (Louis Michael Barbone, on the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Department of Environmental Protection
                (Sookie Bae-Park, Assistant Attorney General, of
                counsel; Aaron J. Creuz, Deputy Attorney General, on
                the brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent the New Jersey Civil Service Commission
                (Dominic Larue Giova, Deputy Attorney General, on
                the statement in lieu of brief).

PER CURIAM
      Richard Dentroux appeals from a final agency decision of the Civil

Service Commission, which became effective September 6, 2018, following a

hearing before an administrative law judge (ALJ), who concluded Dentroux left

his employment with the Department of Environmental Protection (DEP) having

resigned in good standing. We affirm.

      We summarize the facts, which are addressed in greater detail in the ALJ's

written opinion. Prior to his employment with the DEP, the Freehold Township

Police Department employed Dentroux. He became disabled in the course of

duty and retired from the police force with an accidental disability pension. The

DEP hired him in 2013, and he became a permanent employee in 2016. In 2017,

he received a call and a letter from the police department advising him the Police

and Fireman's Retirement System (PFRS) determined he could be reinstated to

the police department and he was required to return to work for limited duty.

      Due to his physical condition, Dentroux believed he would not be

approved as fit for duty once he reported to the police department. By email, he

requested a six month leave of absence from the DEP, advising "Freehold

Township has taken me back . . . because they were advised by PFRS that my

benefits will terminate on that day if I do not return." A DEP human resources

manager denied Dentroux's request for leave because it was against DEP policy


                                                                          A-0955-18T3
                                        2
to grant leave for "employees to engage in other employment." DEP also asked

Dentroux to submit a letter of resignation.

      Dentroux sent another email, advising human resources that his direct

supervisor approved the leave and citing his contract, which permitted him to

apply for up to one year of leave.        Human resources denied his request.

Dentroux requested leave a third time and again it was denied. This time the

human resources manager stated: "Please be advised that if we do not receive

your letter of resignation . . . we will seek a resignation not in good standing for

job abandonment." Dentroux did not resign. He reported to Freehold Township

Police Department, which also paid him a salary.

      DEP determined he abandoned his position and issued a preliminary

notice of disciplinary action for resignation not in good standing due to his

absence from work without supervisor approval, and for violating DEP rule s,

regulations, policies or procedures. When Dentroux tried to return to work at

the DEP, he was told to leave the office.

      Dentroux requested a departmental hearing on the charges. The DEP

issued a final notice of disciplinary action sustaining the charges. Dentroux

appealed.




                                                                            A-0955-18T3
                                         3
      The ALJ held a hearing and considered testimony from the DEP human

resources manager and Dentroux's direct supervisor. Dentroux also testified.

The crux of his argument was his immediate supervisors approved his leave of

absence.

      The ALJ concluded Dentroux offered uncorroborated hearsay to support

his claim in the form of an email he sent requesting the leave. The ALJ noted

"[Dentroux] acknowledged that none of his supervisors replied to his . . . email

request for a leave of absence. He also did not question [his direct] supervisor

. . . about the alleged approval during [the supervisor's] testimony." The ALJ

concluded Dentroux's supervisors did not approve his request for leave.

      The ALJ sustained the charges, finding Dentroux abandoned his position

in violation of N.J.A.C. 4A:2-6.2(b). She found Dentroux

            knew that his request for a leave of absence had not
            been granted. He also knew that he was required to
            submit his resignation or report to work to prevent
            disciplinary action. [He] did neither. Instead, he did
            not report to work and did not communicate further
            with his employer about his absences or employment
            status . . . for more than five consecutive days.

However, the ALJ modified Dentroux's penalty to a resignation in good standing

because

            he was forthcoming about the reasons why he needed a
            . . . leave of absence[,] . . . explained . . . he was

                                                                          A-0955-18T3
                                       4
             obligated to tend to a matter associated with his PFRS
             pension[,] . . . did not seek to be reemployed [by
             Freehold Township Police Department, but]
             [r]ather . . . complied with a requirement imposed upon
             him by the police department and PFRS.

      Dentroux appealed his case to the Civil Service Commission.                  The

Commission lacked a quorum and the ALJ's decision was deemed a final agency

decision pursuant to N.J.S.A. 52:14B-10(c).

      The "final determination of an administrative agency . . . is entitled to

substantial deference." In re Eastwick Coll. LPN-RN Bridge Program, 225 N.J.
533, 541 (2016) (citing Univ. Cottage Club of Princeton N.J. Corp. v. N.J. Dep't

of Envtl. Prot., 191 N.J. 38, 48 (2007)).

             An appellate court will not reverse an agency's final
             decision unless the decision is "arbitrary, capricious, or
             unreasonable," the determination "violate[s] express or
             implied legislative policies," the agency's action
             offends the United States Constitution or the State
             Constitution, or "the findings on which [the decision]
             was based were not supported by substantial, credible
             evidence in the record."

             [Ibid. (quoting Univ. Cottage Club of Princeton N.J.
             Corp., 191 N.J. at 48).]

"Although an appellate court is 'in no way bound by the agency's interpretation

of a statute or its determination of a strictly legal issue,'" "if substantial evidence

supports the agency's decision, 'a court may not substitute its own judgment for


                                                                               A-0955-18T3
                                          5
the agency's even though the court might have reached a different result . . . .'"

In re Carter, 191 N.J. 474, 483 (2007) (internal citations omitted).

      Dentroux argues the ALJ committed an error of law because she failed to

"properly consider and apply N.J.A.C. 4A:2-6.2(b)[,]" which states:

            Any employee who is absent from duty for five or more
            consecutive business days without the approval of his
            or her superior shall be considered to have abandoned
            his or her position and shall be recorded as a resignation
            not in good standing. Approval of the absence shall not
            be unreasonably denied.

Dentroux asserts the ALJ misinterpreted the regulation because he obtained

approval for a leave of absence from his direct supervisor.

      Dentroux's arguments lack merit. R. 2:11-3(e)(1)(E). The record readily

establishes only DEP's human resources manager could approve Dentroux's

leave, not his direct supervisor.    There is no dispute the human resources

manager did not approve and expressly denied Dentroux's request for leave on

three occasions. Finally, the ALJ's findings did not misinterpret N.J.A.C. 4A:2-

6.2(b) because it was reasonable for DEP to have a policy barring its employees

from other employment. Dentroux did not demonstrate otherwise. The ALJ's

findings, adopted by the Commission, are supported by sufficient, credible

evidence in the record as a whole. R. 2:11-3(e)(1)(D).

      Affirmed.

                                                                          A-0955-18T3
                                        6